Citation Nr: 0945262	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
rhabdomyolysis with residual proximal muscle weakness 
(claimed as rhabdomyolysis with acute renal failure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to January 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found compensation under 38 U.S.C. § 1151 was not 
warranted for rhabdomyolysis allegedly resulting from 
complications due to medication prescribed by VA physicians.  
The Veteran subsequently initiated and perfected an appeal of 
this rating determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran seeks compensation under 
38 U.S.C. § 1151 for rhabdomyolysis allegedly resulting as a 
complication from medication prescribed by VA.  38 U.S.C. 
§ 1151 provides compensation shall be awarded for a 
qualifying additional disability of a Veteran in the same 
manner as if such additional disability were service 
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct and was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the Veteran by VA under any law 
administered by the Secretary, and the proximate cause of the 
disability was: (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

Review of the claims file indicates that in addition to his 
38 U.S.C. § 1151 claim, the Veteran also filed a civil suit 
against VA and the U.S. government under the Federal Tort 
Claims Act in October 2006.  In September 2007, the parties 
entered into a settlement agreement in which VA admitted no 
fault, but nonetheless awarded the Veteran $250,000.  Only 
the initial complaint and settlement stipulation agreement 
relating to this suit are of record.  Unfortunately, no 
medical records or other potentially pertinent evidence 
generated as part of this action have been received.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This duty 
includes obtaining pertinent medical records identified by 
the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2009).  

Accordingly, the case is REMANDED for the following actions

1.  Contact VA's General Counsel (or that 
office's appropriate representative in the 
tort claim at issue) and request that 
copies of all documentation (to include 
medical records and/or opinions) not 
already of record associated with the 
Veteran's Federal Tort Claims Act claim 
and the September 2007 settlement thereof 
be forwarded for incorporation into the 
claims file.  If no such documentation is 
available, a written statement from the 
General Counsel's representative to that 
effect should be requested for 
incorporation into the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending 38 U.S.C. § 1151 claim 
in light of any additional evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

